Citation Nr: 9911009	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-18 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for arthritis of 
multiple joints, currently evaluated as 40 percent disabling. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for residuals of transitional cell 
carcinoma of the ureter, claimed to have resulted from VA-
administered radiation therapy in February, November, and 
December 1963.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.

The Board of Veterans' Appeals (Board) observes that the 
veteran has filed a recent claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability as he claims he is rendered unemployable 
largely due to his service-connected arthritis.  This benefit 
was denied by rating decision of September 1997.  As the 
veteran has not perfected an appeal to the Board regarding 
this issue, the Board has no jurisdiction over it and will 
not address questions as to the veteran's unemployability 
further herein.

Appellate consideration of the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
residuals of transitional cell carcinoma of the ureter, will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect a well-
established diagnosis of rheumatoid arthritis; rather the 
veteran's diagnoses reflect traumatic and degenerative 
arthritis of the spine.

2.  The veteran experiences severe limitation of motion 
resulting from pain caused by degenerative and traumatic 
arthritis in the lumbar spine area.

3.  The veteran experiences severe limitation of motion 
resulting from pain caused by degenerative and traumatic 
arthritis in the dorsal spine area.


CONCLUSIONS OF LAW

1.  The criteria for the evaluation of degenerative arthritis 
and traumatic arthritis set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 more appropriate to reflect 
the veteran's current diagnosis and demonstrated 
symptomatology than the criteria for the evaluation of 
rheumatoid arthritis in the previously-utilized Diagnostic 
Code 5002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.27 
(1998).

2.  A disability rating of 40 percent is warranted for 
limitation of lumbar spine motion.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Codes 5003, 5010, 
5292 (1998).

3.  A disability rating of 10 percent is warranted for 
limitation of dorsal spine motion.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Codes 5003, 5010, 
5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his back spasms and back pain prevent 
him from working, prevent him from engaging in activities 
with his sons, and prevent him from engaging in sexual 
relations.  He asserts that medication does not control the 
pain from these muscle spasms and that he is even forced to 
be careful not to breath too deeply in the effort to avoid 
back spasms.  



Facts and history

Service connection for an acquired deformity of the left leg 
was granted in May 1946, based upon a brief notation 
reflecting an acquired deformity of the left leg on the 
report of the general medical examination which had been 
conducted upon the veteran's discharge from service.  
Following a VA examination for purposes of compensation, the 
disability was recharacterized as a "back and hip 
condition" in a November 1947 rating decision and then 
recharacterized again as arthritis of the lumbar and dorsal 
spine in December 1947.  

Since that time, the label assigned to the veteran's service-
connected disability has been changed numerous times over the 
intervening years.  The disability has been variously 
characterized as hypertrophic arthritis, of the 8th & 9th 
thoracic vertebrae; and hypertrophic arthritis, affecting the 
dorsal spine, lumbosacral spine, and both hips.  Currently, 
for rating purposes, the service-connected disability is 
characterized as "rheumatoid arthritis of multiple joints 
with traumatic arthritis of L-3."  The RO has most recently 
evaluated the disability under the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5002 and 5010, reflecting 
rheumatoid arthritis and traumatic arthritis.  

A review of recent treatment records reveals numerous and on-
going complaints of back pain and back spasm as well as 
repeated requests by the veteran for narcotic pain 
medications.  The report of an August 1994 X-ray study shows 
thoracic compression injuries associated with prominent 
degenerative changes which were described as "fairly mild."  
Degenerative changes in the lumbar spine were noted as well.  
A magnetic resonance imaging study in January 1995 was 
interpreted as showing degenerative disk disease in the 
thoracic and upper lumbar spine with a partial fusion of T9-
10.  There was no compression of neural structures, however.  
Treatment reports in 1996 show that the veteran and his 
treating physicians have experimented with multiple different 
pain medications in an attempt to control his back pain.  The 
veteran attended a chronic pain management program briefly, 
but quit the program.  

The veteran presented sworn testimony in support of his claim 
at a RO hearing in June 1996.  He stated that he lived with 
his back pain and the resulting functional limitations on a 
daily basis.  He estimated that his usual level of back pain 
was approximately a "5" on a scale of 1 to 10, but that 
when he experienced back spasms, the pain was at a level of 
"9."  He related that he takes prescription pain medication 
every day.  

The veteran underwent a VA examination for purposes of 
compensation in December 1996.  During the examination, he 
related to the examiner his symptoms of pain in the lumbar 
region, upper thoracic region, and his left flank.  He 
reported increased pain with coughing or sneezing and 
significant difficulty with sexual function due to back pain 
and spasms.  He related that he experiences back spasms on a 
daily basis, that he is able to walk reasonably well with a 
cane and that he tries to avoid twisting or bending as much 
as possible.  Upon examination, the examiner noted tenderness 
to palpation over the vertebral spinal muscles in the region 
of T5 and 6, bilaterally.  There was mild pain over the 
thoracolumbar junction and lower lumbar vertebrae in the 
midline and mild tenderness to the paraspinal muscles in the 
thoracolumbar and lumbar region.  Range of motion exercises 
revealed 45 degrees of flexion, 10 degrees of extension, 
15 degrees of rotation and 20 degrees of lateral bending 
bilaterally.  Examination of the veteran's extremities 
including his hands, elbows, shoulders, knees, and hips 
showed no obvious deformity or evidence of rheumatoid 
arthritis.  Furthermore, there was no evidence of significant 
osteoarthritic degenerative changes of the 
metacarpophalangeal joints, proximal interphalangeal joints, 
or distal interphalangeal joints.  The examiner provided a 
diagnostic impression of post traumatic degenerative 
arthritis of the spine with no obvious evidence of rheumatoid 
arthritis.  The examiner commented that the majority of the 
veteran's musculoskeletal complaints were directly related to 
his back, and spasms associated with back pain.  The examiner 
further noted that the veteran's chronic back pain has been 
significantly disabling for the veteran, preventing him form 
working and from performing sexually.

The report of a February 1997 orthopedic clinic visit shows 
that the veteran had a long history of low back pain and that 
the prescription medication he had been taking had resulted 
in only a slight improvement in his overall pain level.  Upon 
examination, the physician commented that the back was 
moderately tender and swollen.  The veteran had back flexion 
to 70 degrees and extension to 20 degrees.  The sensory 
examination was normal and the physician noted that there was 
no radicular component or involvement in the veteran's back 
problem.  The physician concluded the report with diagnoses 
of moderate osteoarthritis and degenerative disc disease 
which caused chronic low back pain.


Analysis

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that the disability is greater are sufficient 
to make the claim plausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed pursuant 
to the VA's statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Thus, in evaluating claims for increased ratings, we must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  A disability of the musculoskeletal system 
is measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In evaluating the disabling effects of back pain, the Court 
of Veterans Appeals (Court) has provided some guidance.  Pain 
on use is as important in rating a low back disability as is 
limitation of motion and the Board must discuss the impact of 
back pain on functional loss in the low back.  Banks v. 
Principi, 3 Vet. App. 418 (1992); Quarles v. Derwinski, 
3 Vet. App. 129, 140 (1992).  "Functional loss caused by 
either factor should be compensated at the same rate.  Hence, 
under the regulations, the functional loss due to pain is to 
be rated at the same level as the functional loss where 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).

As noted above, the veteran's service-connected disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5010, reflecting rheumatoid 
arthritis and traumatic arthritis.  The rating criteria for 
the evaluation of impairment resulting from rheumatoid 
arthritis are framed in terms of a disease which is an active 
process with constitutional manifestations and incapacitation 
with periodic exacerbations.  The rating criteria also 
require a well-established diagnosis of rheumatoid arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Traumatic 
arthritis, in contrast, must be substantiated by X-ray 
findings and is rated under the criteria set forth for rating 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Governing regulation dictates that great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  38 C.F.R. § 4.27.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411,  414 (1995).  

Upon review of the medical evidence of record, the Board is 
of the opinion that the veteran's service-connected back 
disability would be more appropriately and accurately rated 
under the provisions regarding degenerative arthritis.  The 
recent medical evidence of record does not include a well-
established diagnosis of rheumatoid arthritis, as required by 
Diagnostic Code 5002.  Rather, all recent treatment records 
and the report of the VA examination indicate that the 
veteran has degenerative arthritis and traumatic arthritis.  
The veteran does not have rheumatoid-type deformity affecting 
his fingers, hands, elbows or other joints.  As concluded by 
the 1996 VA examiner, the veteran does not manifest obvious 
evidence of rheumatoid arthritis.  Thus, the current 
diagnosis and demonstrated symptomatology upon X-ray, 
clinical treatment, and VA examination would indicate rating 
under the criteria for degenerative arthritis and traumatic 
arthritis, rather than the currently-utilized criteria for 
rheumatoid arthritis.  For the sake of accuracy in rating and 
to properly compensate the veteran's service-connected 
disability, therefore, the Board holds that evaluation under 
the criteria set forth in Diagnostic Code 5003 and Diagnostic 
Code 5010 is more appropriate to reflect the veteran's 
particular combination of degenerative and traumatic 
arthritis.

Moreover, it should be noted that Diagnost Code 5002 provides 
that chronic residuals of rheumatoid arthritis will be rated 
on the basis of limitation under the pertinent diagnostic 
codes for the joint affected.  Accordingly, even if the 
veteran's current symptoms are the result of prior active 
rheumatoid arthritis, they would be rated under the same 
provisions.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or other 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As noted above, arthritis of traumatic 
origin is rated under these criteria as well.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Limitation of lumbar spine 
motion is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under this Diagnostic Code a 
10 percent disability rating may be assigned for slight 
limitation of lumbar spine motion, a 20 percent disability 
rating may be assigned for moderate limitation of lumbar 
spine motion, and a 40 percent disability rating may be 
assigned for severe limitation of lumbar spine motion.  
Limitation of dorsal spine motion is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291, which provides a 10 percent 
disability rating for severe limitation of dorsal spine 
motion.

The currently-assigned 40 percent disability rating has been 
in effect since April 10, 1961.  Under governing regulation, 
a disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 40 percent rating is thus protected at that 
level.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Based upon a review of the recent medical evidence of record, 
in conjunction with the veteran's contentions and hearing 
testimony, the Board is of the opinion that the actual 
manifestations of the veteran's service-connected traumatic 
and degenerative arthritis in the lumbar area would be most 
accurately represented by a 40 percent disability rating 
under the criteria set forth in Diagnostic Code 5292, 
reflecting severe limitation of lumbar spine motion.  It 
appears that the veteran's service-connected traumatic and 
degenerative arthritis is manifested by constant daily pain 
with intermittent muscle spasms which cause severe pain.  
Furthermore, it appears that the veteran experiences 
functional limitations, in that he avoids certain activities 
in the effort to avoid further back spasms.  He has testified 
and described to the examiners the life-style limitations he 
has accepted in order to limit his back pain and to avoid 
further strain to his back, such as taking medication, 
avoiding heavy lifting, utilizing a cane, and curtailing 
various activities.  Range of motion measurements performed 
upon the December 1996 VA examination and the February 1997 
clinical visit reflect could be interpreted as reflecting 
severe limitation of spine motion.  There does not appear to 
be any nerve root involvement at this time, however.  This 
clinical picture corresponds most closely to the criterion of 
severe limitation of lumbar spine motion set forth for a 
40 percent disability rating under Diagnostic Code 5292.  
This is the highest schedular rating provided under 
Diagnostic Code 5292.

Because the grant of service connection encompasses multiple 
joints, all degenerative spine pathology must be considered.  
The medical evidence reflects degenerative pathology in the 
dorsal spine in addition to the lumbar spine.  Historically, 
it appears that at least a portion of this dorsal spine 
pathology was traumatic in origin, resulting from the 
original inservice spine injury.  Based upon a review of the 
recent medical evidence of record, including the recent range 
of spine motion measurements recorded above, in conjunction 
with the veteran's contentions and hearing testimony, the 
Board is of the opinion that the actual manifestations of the 
veteran's service-connected traumatic and degenerative 
arthritis in the dorsal or thoracic area would be most 
accurately represented by a 10 percent disability rating 
under the criteria set forth in Diagnostic Code 5292, 
reflecting severe limitation of dorsal spine motion. 

Because the veteran's service-connected degenerative 
arthritis is manifested by muscle spasms, an evaluation of 
the disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 is appropriate.  As Diagnostic Code 5295 
provides a 40 percent disability rating for severe 
lumbosacral strain, this result yields further support for 
the appropriateness of the conclusion reached above. 

The evidence of record does not include any indication of 
disability involving the cervical spine, either in the 
veteran's own complaints or in the medical records.  
Therefore, consideration of the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 is not indicated.  Similarly, 
because there does not appear to be any neurological 
involvement in the veteran's degenerative disease process, 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not warranted.

The Board is of the opinion that the above analysis 
appropriately incorporates concerns regarding the veteran's 
ability to perform normal working movements and the 
additional limitations resulting from pain.  In this regard, 
we note that Diagnostic Code 5003 specifically requires 
evidence of painful motion.  As the veteran's limitation of 
motion combined with pain on motion is considered severely 
disabling in both the lumbar and dorsal areas, the Board is 
of the opinion that a separate compensable rating solely on 
the basis of pain would prove redundant.  Thus, based on a 
review of the relevant evidence in this matter, and for the 
preceding reasons and bases, it is the decision of the Board 
that the evidence supports a 40 percent disability rating 
under Diagnostic Code 5292 for limitation of lumbar spine 
motion due to degenerative and traumatic arthritis and that 
the evidence additionally supports a 10 percent disability 
rating under Diagnostic Code 5291 for limitation of dorsal 
spine motion due to degenerative and traumatic arthritis; 
both under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  


ORDER

A disability rating of 40 percent for degenerative and 
traumatic arthritis of the lumbar spine is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A disability rating of 10 percent for degenerative and 
traumatic arthritis of the dorsal spine is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran contends that transitional cell carcinoma of the 
ureter, which was treated surgically in October 1994, was 
caused by a series of VA X-ray treatments he underwent in 
November and December 1963.  The treatments were apparently 
prescribed for the relief of back pain and spasms related to 
his service-connected arthritis.  A review of the veteran's 
VA medical records confirms that he underwent one treatment 
of "deep X-ray therapy" in February 1963 and nineteen such 
treatments in November and December 1963.  According to the 
radiation therapy summary reflecting the nineteen treatments, 
he received a total of 4000 roentgens over a period of 
25 days to the low thoracic region and the sacroiliac region.  

Whether a relationship between the X-ray therapy and the 
veteran's subsequent cancer exists is a question requiring 
medical expertise.  The RO has obtained two medical opinions 
regarding the likelihood that this X-ray therapy contributed 
to the veteran's development of transitional cell carcinoma 
almost thirty years later.  However, neither physician was 
provided with the records reflecting the 1963 radiation 
treatment.  It is unclear whether either physician was 
provided with complete medical records reflecting the 1994 
cancer treatment.  To adequately comply with the VA's 
statutory duty to assist the veteran in the development of 
his claim, any medical opinion upon which the VA relies must 
be as fully informed as possible.  Therefore, the Board is of 
the opinion that a remand to obtain a fully-informed medical 
opinion is required.

The United States Court of Veterans Appeals (Court) has held 
that the Board must consider independent medical evidence in 
supporting its recorded findings, rather than providing its 
own medical judgment in the guise of a Board opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The Board believes 
that the record is currently inadequate for the purpose of 
rendering an informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran's claims file should be 
forwarded to a VA oncologist or other 
specialist in radiation-related cancers.  
The specialist should review the 
pertinent medical records, including the 
1963 radiation therapy records and the 
1994 cancer treatment records.  If deemed 
helpful by the specialist, the pathology 
specimens reflecting the 1994 
ureterectomy should be made available for 
inspection.  Similarly, if the 
specialists deems that a clinical 
examination of the veteran to include any 
tests and studies would be helpful, such 
an examination should be arranged.  The 
specialist is requested to provide an 
explanation and opinion as to whether it 
is as likely as not that the X-ray 
therapy contributed to the subsequent 
cancer.  A complete discussion including 
all pertinent factors such as the 
radiation dosage and the veteran's 
smoking history is requested.  If it is 
impossible to reach a conclusion with any 
reasonable precision, this should be 
stated and explained as well.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

